Per Curiam.

This action is founded on the privity of contract, and is not local in its nature. It was, therefore,
not indispensable to lay the venue in Kings. Actions founded on the privity of estate are local, as in debt by the as-, signee or devisee of the lessor, against the lessee, or by the lessor against the assignee of a lease, or in covenant *by the grantee of the reversion, against the assignee of a lease. (1 Wils. 165. 6 Mod. 194. 1 Salk. 80.) In this case, the action is founded on the privity of contract only, either expressed or implied. It follows that the venue is not necessarily controlled by the circumstance of the premises being situated in King’s county.(a) It is settled, that in transitory actions the court may, and ought, to change the venue for the purpose of an impartial trial. (2 Burr. 1564.) But no special ground is here stated to show that a fair trial cannot be had in New York. The interest supposed to exist in favor of the success of the cor*336poration is too uncertain and remote. It is, in truth, seldom, if ever, felt or known ; and an independent jury may as probably be obtained in this as in any other county. It would be extremely inconvenient to change the venue, on this formal objection, in all cases in which the corporation may be concerned; and we think it ought not to be' done, unless there appear substantial reasons to support the objection.
Motion denied,(b)

(a) See 2 Rev. Statutes of New York, 409; But see Code of Procedure, 103-105.


(b) See supra, 116, n. (b) to Scott v. Gibbs; Graham’s Practice, 2d ed. 564.